COURT OF APPEALS OF VIRGINIA


Present:   Judges Bumgardner, Kelsey and Senior Judge Hodges


FRANK L. McCRAY
                                           MEMORANDUM OPINION *
v.   Record No. 2940-02-3                      PER CURIAM
                                              APRIL 29, 2003
SAMUEL W. LAW, MARCELLA L. LAW
 AND KIMBERLY NICOLE LAW


              FROM THE CIRCUIT COURT OF AUGUSTA COUNTY
                        Thomas H. Wood, Judge

           (Deborah Anne Gartzke, on brief), for
           appellant.

           (Victor V. Ludwig; Nelson, McPherson,
           Summers & Santos, L.C., on brief), for
           appellees.


     Frank L. McCray (McCray) contends the trial court erred in

(1) finding that a continuance of the parent-child relationship

would be detrimental to the children; (2) finding that McCray, the

non-consenting parent, had "by his conduct or previous legal

action lost his right to his children"; and (3) failing to

consider the efforts of Mr. and Mrs. Law in "thwarting [his]

efforts to assert his parental rights when it found that failure

to grant the adoptions would be detrimental to the children."

Upon reviewing the record and briefs of the parties, we conclude




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
that this appeal is without merit.    Accordingly, we summarily

affirm the decision of the trial court.    See Rule 5A:27.

                              BACKGROUND

     Marcella and Samuel Law (hereinafter, the Laws, or mother and

Law, respectively) were married in 1978 and have lived

continuously as husband and wife since that time.    Mother gave

birth to two children:    KNL, born on October 30, 1984; and JAL,

born on April 20, 1991.    DNA tests conducted in 1994 showed that

McCray was the biological father of the two children as a result

of an ongoing extra-marital affair between mother and McCray.      The

children have lived continuously with the Laws since their births,

and the Laws have lived at the same address since 1992.

     On June 13, 2001, with mother's consent, Law filed a petition

to adopt the children.    In the petition, the Laws advised the

trial court that McCray refused to consent to the adoptions and

asked that the trial court find that McCray was withholding

consent contrary to the best interests of the children.

     On June 18, 2002, the trial court conducted a hearing on the

adoption petition.   At the time of the hearing, KNL was seventeen

years old and JAL was eleven.

     The evidence showed that McCray "attempted to obtain

visitation with the children" in 1992. 1   On October 6, 1994,


     1
       In lieu of a transcript of that hearing, the record
contains a statement of facts and "Objection[s] to and
Amplification of [the] Statement of Facts" filed with the trial
court.
                             - 2 -
McCray, the Laws and the children's guardian ad litem appeared in

juvenile court on McCray's "petition for custody and visitation."

The juvenile court found that McCray "has not had any contact with

said children for almost two years" and that the mother has not

petitioned for child support during that time. The parties agreed

that "McCray will voluntarily suspend his rights of visitation

with said children and that the mother, Marcella Law will not

demand child support."    The order also noted that mother's

husband, Law, "can capably support said children without any

assistance from . . . McCray."   As a result, the juvenile court

"suspended" McCray's "visitation rights" and his "obligation to

support said children."    In the order, the "parties reserve[d] the

right to petition the court for visitation or support without the

necessity of showing a change of circumstance."

     Law recalled only one instance when McCray contributed to

either child's financial welfare, that being in 1991 when McCray

contributed to help pay "some medical expenses."   Except for a

telephone call in 2001, McCray "had not telephoned the children,

sent them gifts, holiday cards, birthday cards, or written any

letters to them" since 1992.   Law testified that both children

have their own room, do well in school, participate in


     The Laws corrected the statement of facts to indicate that
the parties stipulated that McCray filed his petition for
visitation in 1992, rather than 1994. However, page 5 of the
statement of facts, which the parties failed to correct, recites
that "McCray testified that in 1994, he filed petitions for
visitation."
                             - 3 -
extracurricular activities and have never been in trouble.    Law

has worked for the same employer for twelve years, makes

approximately $53,000 per year, carries the children on his health

insurance and loves the children as if they were his own.

     KNL testified that she last saw McCray "when she was in the

second grade, and had not received any calls, letters, cards or

gifts from him since then."   She recalled McCray having a bad

temper, calling her a "'little bitch'" and throwing a rock at her

mother.   She also related an incident when McCray "massaged her

upper thigh in a way that made her feel uncomfortable."    KNL has

"no interest in having a [parental] relationship with McCray."

She loves Law and wants him to adopt her.

     JAL did not learn that McCray was his biological father until

July 2001.

     Dr. Nadia Kuley, a clinical psychologist, began seeing the

children for counseling in August 2001, "addressing the issues of

their adoption by Samuel Law without the biological father's

consent and the children's psychological status."   Dr. Kuley

testified that JAL "was having difficulty sleeping, felt insecure,

and was afraid he would be taken away from the Laws."   Dr. Kuley

opined "that it would be detrimental to the children's best

interests if Law were not permitted to adopt them."   She added

that JAL is "very troubled" that the adoption might be thwarted,

and if unsuccessful, the impact on JAL "would be 'devastating.'"

Dr. Kuley conceded "it is possible to develop a father-child
                              - 4 -
relationship in circumstances like these if the child is motivated

to do so."

        McCray testified he visited the Laws' house on Saturday

nights "during his lengthy affair with [mother]."    In 1990 or

1991, he obtained a house at which mother visited with KNL.

However the relationship "was rocky," and mother terminated

contact around 1992.    McCray admitted "his contact with [KNL] was

'very rare,'" involving only "brief" contact.    He averred "he did

not see or attempt to contact the children after" December 26,

1991.    According to McCray, he filed petitions in juvenile court

in 1994 for visitation, however, his financial situation was so

poor he "had no money to do activities with the children."    An

attorney advised McCray that if he signed the 1994 Order of

Agreement, he could "re[-]petition the Court at any time for

visitation."     McCray said he was afraid to contact the Laws

because of a previous stalking charge, so he did not attempt any

contact until he telephoned them in April 2001.

        At the conclusion of the evidence, the trial court ruled that

"clear and convincing evidence" established that "continuance of

the parent-child relationship would be detrimental to the

child[ren]'s welfare."




                                - 5 -
                              ANALYSIS

  I.    Insufficient Evidence That Continued Relationship Between
             McCray and the Children Would Be Detrimental

       Under familiar principles of appellate review, we consider

the evidence and all reasonable inferences fairly deducible

therefrom in the light most favorable to the Laws, the parties

who prevailed below.    See Farley v. Farley, 9 Va. App. 326, 328,

387 S.E.2d 794, 795 (1990).   Thus, all evidence in conflict with

the Laws' evidence must be disregarded.    See Garst v. Obenchain,

196 Va. 664, 668, 85 S.E.2d 207, 210 (1955).   When the trial

court's decision is based, as here, on an ore tenus hearing, it

"is entitled to great weight and will not be disturbed on appeal

unless plainly wrong or without evidence to support it."    Frye

v. Spotte, 4 Va. App. 530, 537, 359 S.E.2d 315, 319-20 (1987).

Furthermore, it is well settled that "the trier of fact

ascertains a witness' credibility, determines the weight to be

given to their testimony, and has the discretion to accept or

reject any of the witness' testimony."    Anderson v. Anderson, 29

Va. App. 673, 686, 514 S.E.2d 369, 376 (1999).

       "An adoption over objection by a natural parent should not

be granted except upon clear and convincing evidence that the

adoption would be in a child's best interest and that it would

be detrimental to continue the natural parent-child

relationship."    Frye, 4 Va. App. at 532, 359 S.E.2d at 317.   In

making that determination, the trial court must "consider the

                               - 6 -
child's best interests vis-a-vis both the prospective adoptive

parents and the parent whose consent to the adoption is being

withheld."     Hickman v. Futty, 25 Va. App. 420, 432, 489 S.E.2d

232, 237 (1997).    In determining whether the withholding of

consent is contrary to the child's best interests, the court

must "consider whether the failure to grant the petition for

adoption would be detrimental to the child."     Id. at 426, 489

S.E.2d at 234-35 (citing and listing factors in former Code

§ 63.1-225.1). 2

             Detriment is determined . . . by considering
             the non-consenting parent's fitness, or
             ability, to parent the child as well as the
             relationship the non-consenting parent
             maintains with the child and other children,
             if any. That relationship . . . is
             evaluated in terms of the non-consenting
             parent's willingness to provide for the
             child, that parent's record of asserting
             parental rights, taking into consideration
             the extent to which, if any, such efforts
             were thwarted by other people, and the
             quality of the parent-child relationship.

Id. at 431-32, 489 S.E.2d at 237; see also Code § 63.2-1205

(setting forth the "relevant factors" a court must consider).

             Where the evidence reveals that adoption
             would be in the child's best interests and
             the continued relationship with the
             non-consenting parent would be detrimental,
             it follows that the failure to grant the
             adoption would be detrimental to the child.

     2
       Code § 63.1-225.1 was repealed and recodified in 2000 as
Code § 63.1-219.13. In October 2002, Code § 63.1-219.13 was
repealed and recodified as Code § 63.2-1205.
     Likewise, Code § 63.1-225(F) was also repealed and
recodified in 2000 as Code § 63.1-219.11, which in October 2002,
was repealed and recodified as Code § 63.2-1203.
                             - 7 -
             In such a case, the conclusion that consent
             is withheld contrary to the child's best
             interests is compelled.

Hickman, 25 Va. App. at 432, 489 S.E.2d at 237-38.

     Here, the evidence supports the trial court's findings that

McCray withheld consent contrary to the best interests of the

children and that McCray's continued relationship with the

children would be detrimental.

     The Laws have provided supervision and a positive home

environment where the children are thriving academically,

socially and emotionally.    In contrast, other than providing

"some" financial assistance in 1991 when KNL hurt her arm,

McCray provided no financial assistance to the children.

McCray's last contact with KNL was in 1991, when she was seven

years old.    The record proved the contact was "rare" and

"brief."    KNL recalled appellant's bad temper and aggressive

nature, as well as an incident where he made her feel

uncomfortable.    McCray has had no contact with JAL.   In 1994,

McCray consented to the terms of an Agreed Order whereby his

"visitation rights with [the] children" and his "obligation to

support" them was suspended.    The record fails to show that

McCray ever exercised his right to petition the court for

visitation after entry of that 1994 order.

     We distinguish the cases cited by appellant to support his

argument.    First of all, unlike McCray and mother's situation,


                                - 8 -
those cases involved married partners who had a child and later

divorced.

     In Ward v. Faw, 219 Va. 1120, 1122, 253 S.E.2d 658, 660

(1979), the natural father, a serviceman, was sent overseas when

the child was very young.    The mother obtained a divorce a year

later, gaining custody of the child.     Id.   Husband was ordered

to pay child support and was granted reasonable visitation.

Three years later, mother and her new husband petitioned for

adoption.   Id.    The evidence showed that the natural father had

not seen his son for over three years and only once since the

divorce, and the child was not familiar with his natural father.

However, unlike McCray, the father in Ward "made the child

support payments regularly, . . . repeatedly mailed greeting

cards . . . upon special occasions, and also forwarded gifts to

his son."   Id. at 1122-23, 253 S.E.2d at 662.    Moreover, there

was no evidence that continuing the parent-child relationship

would have an adverse effect.    Thus, the Supreme Court reversed

the trial court's decision to grant the adoption petition,

holding that the "'adoptive parent [failed] to establish by

[clear and convincing] evidence that continuance of the

relationship between the father and child would be detrimental

to the child's welfare.'"     Id. at 1125, 253 S.E.2d at 661.

     In Cunningham v. Gray, 221 Va. 792, 793, 273 S.E.2d 562,

563 (1981), a New Jersey couple divorced when the child was

three years old.    Father was granted visitation and ordered to
                               - 9 -
pay child support.       Id.    A year later, mother moved with the

child to Virginia and remarried.         Id.    Five years later, she and

her new husband petitioned for adoption.           Id. at 794, 273 S.E.2d

at 563.    The natural father, who remained in New Jersey, did not

pay child support and only saw the child once after mother

moved.     Id.   However, the natural father's parents visited

annually with the child, and the mother testified that the child

was aware of her natural father and maintained a scrapbook about

him.     Id. at 794, 273 S.E.2d at 563.        The Supreme Court reversed

the trial court's decision to grant the petition for adoption,

holding that "[t]he record here, as in Ward, is completely

devoid of any evidence that continuance of the present limited

relationship between Cunningham and his daughter, or any

broadening of that relationship which may occur in the future,

will be disruptive of the child's well-being."           Id. at 795, 273

S.E.2d at 564.

       In Jolliff v. Crabtree, 224 Va. 654, 655, 299 S.E.2d 358,

359 (1983), an Indiana couple divorced when their child was

twenty-one months old.         The Indiana court awarded mother custody

of the child and child support and granted the husband weekly

visitation.      Id.   Two months after the divorce, the mother left

Indiana with the child and "moved to Florida without any notice

or prior consultation with the child's father."           Id.   A year

later, the mother remarried a serviceman whose job required them

to periodically move to other military locations.           Id. at 656,
                             - 10 -
299 S.E.2d at 359.   Several years later, the stepfather and

mother petitioned for adoption, but the father refused consent.

Id.   He said he loved his child, he was always willing to

support him and "alleged that it had been impossible for him to

exercise visitation rights since he did not know the location of

his child until the adoption petition was filed."     Id. at 658,

299 S.E.2d at 360.   Relying again on the rule expressed in Ward,

the Supreme Court reversed on the basis that the "'adoptive

parent [failed] to establish by the [appropriate quantum of]

evidence that continuance of the relationship between the father

and child would be detrimental to the child's welfare.'"      Id. at

658, 299 S.E.2d at 359 (quoting Ward, 219 Va. at 1125, 253

S.E.2d at 661).

      Unlike the parties whose granted petitions were reversed on

appeal, the Laws presented evidence through KNL and Dr. Kuley that

continuing or creating a parent-child affiliation between McCray

and the children would be detrimental.   Dr. Kuley testified "that

it would be detrimental to the children's best interests if Law

were not permitted to adopt them."

      KNL could recall only negative experiences with McCray,

experiences suggesting an unhealthy relationship, which might

cause anxiety on the part of KNL.    Moreover, KNL, who was

seventeen at the time of hearing, and is now eighteen, expressed a

desire to be adopted by Law.   She also expressed her desire not to

maintain, or enter into, a parent-child relationship with McCray.
                              - 11 -
       The detrimental effect on JAL was more severe and obvious

because he was younger and did not know McCray.   Dr. Kuley

unequivocally opined that denying the petition would "devastate"

JAL and make him more insecure.   He has difficulty sleeping and is

insecure and fearful that he will be taken from his mother and

Law.   Although Dr. Kuley explained that "it is possible to develop

a father-child relationship in circumstances like these," she

conditioned that on "the child [being] motivated to do so."   Here,

neither child is motivated to enter into such a relationship.

       The record contains sufficient evidence from which the trial

court could find by clear and convincing proof that continuing a

parent-child affiliation between McCray and the children would be

detrimental.

            II. Insufficient Evidence to Support Finding
             that McCray Lost His Rights to His Children

       In Paragraph 6 of the final order, the trial court stated:

            In October 1994, McCray agreed to a
            suspension of his visitation rights in
            exchange for relief from any obligation of
            support for the Child[ren], and, although
            McCray has known where the Child[ren] ha[ve]
            resided since 1994, he has made no effort to
            contact the Child[ren] in any way, which
            conduct together with other conduct of which
            there was evidence, constitutes an
            abandonment of the Child[ren].

       McCray contends the trial court erroneously relied on the

Agreed Order and his lack of contact to find abandonment, grant

the adoption petition, and sever his parental rights.   He argues

that he tried to assert his parental rights "by filing petitions
                              - 12 -
for visitation in 1992, [and] trying to reestablish contact by

telephone in 2001 and then filing petitions for visitation in

2001."

     As explained in Part I., supra, the Laws presented detailed

expert evidence through Dr. Kuley that denying the petition and

continuing the "relationship" between McCray and the children

would be detrimental to the children.    In Cunningham, a case

upon which McCray relies, the petitioning party presented no

evidence that continuing the parent-child relationship would be

detrimental.    Here, the Laws presented sufficient evidence of

detriment.

     Despite the finding of abandonment, the record contains

other evidence demonstrating that continuing the relationship

would be detrimental.    The trial court's analysis and finding of

abandonment was merely a means of considering and weighing the

statutory factors in judging McCray's "efforts to assert

parental rights" and the "quality of any previous relationship"

between the children and McCray.    Code § 63.2-1205 (formerly

Code § 63.1-219.3).

             "[F]inding that the continuation of a poor,
             strained or nonexistent parent-child
             relationship will be detrimental to a
             child's future welfare is difficult. No one
             can divine with any assurance the future
             course of human events. Nevertheless, past
             actions and relationships over a meaningful
             period serve as good indicators of what the
             future may be expected to hold. Trial
             courts may, when presented with clear and
             convincing evidence, make an informed and
                                - 13 -
             rational judgment and determine that the
             continued relationship between a child and a
             non-consenting parent will be detrimental to
             the child's welfare."

Hickman, 25 Va. App. at 428, 489 S.E.2d at 235-36 (quoting Frye,

4 Va. App. at 536, 359 S.E.2d at 319).

     The record supports a finding, apart from abandonment or

lack of contact, that continuing the relationship would be

detrimental.      Accordingly, the finding of abandonment does not

constitute reversible error.

          III.    Trial Court Did Not Take Into Account Evidence
                     That McCray's Efforts to Assert His
                 Parental Rights Were Thwarted by the Laws

     In its final orders, the trial court noted that it

considered the evidence heard ore tenus as well as the statutory

factors set out in Code § 63.1-219.13 (now Code § 63.2-1305) in

finding that "McCray's consent is being withheld contrary to the

best interests of the Child[ren]."

     The trial court heard the evidence ore tenus, thus its

findings are entitled to the weight of a jury verdict and will

not be disturbed unless plainly wrong or without evidence to

support them.      Alls v. Alls, 216 Va. 13, 14, 216 S.E.2d 16, 17

(1975).    The record does not support appellant's assertion that

the trial court improperly refused to consider efforts by the

Laws to thwart him from asserting his parental rights.

Moreover, credible evidence supports the finding of the trial

court.

                                  - 14 -
     We cannot say that the trial court's decision was plainly

wrong or without evidence to support it.   Accordingly, the

decision of the circuit court is summarily affirmed.

                                                         Affirmed.




                             - 15 -